Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the combination of Kreuchauf and Wei does not teach or suggest detecting “a gap in data traffic communications,” or “initiating, at the access stratum layer, a link maintenance procedure” as recited in amended claim 1.
In response to applicant argument, the examiner respectfully disagrees.
Wei discloses RSRP<ThreshLow or RSRP>ThreshHigh in paragraph [0045].  In other words, Wei discloses a gap in communication (i.e., a distance) when the Reference Signal Received Power (RSRP) is lower than the power threshold (i.e., RSRP<ThreshLow) or when the Reference Signal Received Power (RSRP) is higher than the threshold (i.e., RSRP>ThreshHigh)
Regarding claim 13, the applicant argues that the combination of Kreuchauf and Wei does not teach or suggest receiving “a link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection for at least a threshold time period,” as recited in claim 13.
In response to applicant argument, the examiner respectfully disagrees.
Wei discloses receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure ([0042], the upper layers may configure the UE to transmit a Relay request. The procedure of transmission of sidelink UE information including a Relay request), wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection ([0042], the upper layers may initiate the RRC connection for the sidelink direct communication) for at least 
Regarding claim 23 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.
Regarding claim 27 recites similar features of claim 13 is also rejected for the same reason set forth in claim 13.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462